Citation Nr: 0405966	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision that denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran submitted a notice of disagreement (NOD) in March 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  In February 2003, the veteran requested an 
extension of time to file an appeal, which was granted; he 
submitted a substantive appeal in March 2003.

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced intense noises listening 
under earphones in service as an electronic intercept 
operator.

4.  The competent evidence is in relative equipoise on the 
question of whether the veteran's in-service noise exposure 
caused his current bilateral hearing loss. 

5.  There is competent evidence that indicates that current 
bilateral tinnitus is probably a result of the veteran's 
intense noise exposure during his period of active service; 
there is no contrary opinion of record.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for tinnitus loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, prior to the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of both claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate these claims has been 
accomplished.

II.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in September 1963 shows 
that he underwent audiometric testing.  The report of this 
testing reveals pure tone thresholds, in decibels, ASA units 
converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
25
10
15
10
5

At the time of the veteran's discharge examination in June 
1967, the report of audiometric testing reveals pure tone 
thresholds, in decibels, ASA units converted to ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

Records reflect that private audiometric testing in August 
1990 reveals a bilateral mild sensorineural hearing loss.  
The veteran denied tinnitus at that time.

In September 2001, the veteran stated that, in service, he 
had worn headphones and monitored electronic transmissions as 
an electronic intercept operator, listening to intense noises 
of different types of electronic devices approximately 8 
hours a day.  In addition, the veteran reported that he had 
been exposed to extremely loud noises for a two-month period 
when the Pakistani air force shot anti-aircraft guns at 
Indian aircraft overhead.

The veteran underwent a private hearing evaluation in 
September 2001.  Pure tone air conduction threshold testing 
revealed moderate to severe hearing loss in both ears with 
mixed type losses for the lower frequencies and sensorineural 
losses for the higher frequencies.  Based on a review of the 
veteran's history and test findings, an audiologist found 
that the veteran has "significant high frequency hearing 
losses of a pattern and type commonly associated with intense 
noise exposure."  The audiologist added that it is probable 
that the intense noises experienced while listening under 
earphones may be responsible for a significant portion of the 
veteran's hearing losses and tinnitus.  Hearing aids in both 
ears were recommended.

The veteran underwent a VA audiological evaluation in January 
2002.  He reported listening over headphones in service to 
intercept messages 8 hours a day, often enduring loud noises.  
He also endured noise exposure, but less, from anti-aircraft 
guns firing at aircraft.  The VA audiologist noted that the 
veteran was in a motor vehicle accident in 1971, sustaining a 
left-side head injury and subsequently undergoing surgery.  
The veteran post-service noise exposure.  Testing revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
45
LEFT
55
50
45
50
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The VA 
audiologist diagnosed the veteran with bilateral mixed 
hearing loss, with tinnitus, and noted that the hearing loss 
and tinnitus were not evident at separation from service.  
The VA audiologist also noted that physical and acoustic 
trauma from the motor vehicle accident could have contributed 
to the hearing loss, but opined that it is not likely that 
military noise caused the veteran's hearing loss.

The veteran underwent VA examination in January 2002, and 
gave a history of exposure to noise and constant monitoring 
of audio systems in service.  He also reported having 
tinnitus, which was constant, for the past 10 years.  The VA 
physician diagnosed mild mixed hearing loss, more so in the 
left ear.  

During a hearing before September 2003 Board hearing, the 
veteran testified that it was not audio signals, but rather 
electronic signals from radars and satellites, that he 
received, and that a tremendous amount of noise came in 
through the headphones in service.  He also testified that, 
in the motor vehicle accident, his head was punctured above 
the ear on one side, which does not explain his bilateral 
hearing loss.  He also testified that he first started 
noticing the ringing in his ears, similar to the sound of 
crickets, approximately 10 years ago.


III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, to be present at any time 
during service or at the time of service discharge.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In this case, post-service medical evidence includes an 
audiometric report indicating impaired bilateral hearing 
sufficient to meet the criteria of 38 C.F.R. § 3.385.  Thus, 
there is objective evidence of record indicating that the 
veteran currently has bilateral hearing loss disability.  The 
Board also finds that, resolving all reasonable doubt in the 
veteran's favor, the record presents a medically sound basis 
for attributing the veteran's hearing loss to service.

In both statements and testimony, the veteran has indicated 
that, in service, he listened to intense noises of different 
types of electronic devices through headphones approximately 
8 hours a day.  Given the fact the veteran's specialty in 
service was as an electronic intercept operator (as reflected 
on his DD Form 214), the Board finds the veteran's statements 
and testimony credible, and that he likely experienced in-
service noise exposure as alleged.

Moreover, there are two competent opinions on the question of 
nexus of record; one that suggests a causal nexus between 
such noise exposure and service, and one that indicates that 
such a nexus is unlikely.  The September 2001 audiological 
examiner considered the etiology of the veteran's bilateral 
hearing loss (noting the veteran's in-service assignment, 
described above), and concluded that a significant portion of 
the veteran's present high frequency bilateral hearing loss 
was probably due to the intense noises experienced listening 
under earphones.  On the other hand, the VA audiological 
examiner indicated that it was not likely that the veteran's 
in-service noise exposure caused the veteran's current 
hearing loss.  Hence, the competent evidence on the question 
of causation is in relative equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the criteria for service connection for 
bilateral hearing loss are met.  

B.  Tinnitus

In this case, post-service medical evidence reflects that the 
veteran has tinnitus in both ears.  The veteran testified 
that he started noticing ringing in his ears approximately 10 
years ago.  The Board finds that the veteran is competent to 
testify as to the ringing in his ears either during or after 
service.  Thus, there is evidence of current disability.

Likewise, as noted above, the Board finds the veteran's 
testimony of having experienced intense noises listening 
under earphones during service and of ringing in his ears 
credible, in light of all evidence in the record.  

The Board also notes that the September 2001 audiological 
examiner concluded that it was probable that the intense 
noises experienced by the veteran when listening under 
earphones in service may be responsible for the veteran's 
tinnitus.  There is no contrary opinion of record.  Given the 
nature of the disability, this evidence tends to show a 
causal nexus between the veteran's in-service noise exposure 
and current tinnitus.  See Falzone v. Brown, 8 Vet. App. 398 
(1996).  

In summary, the veteran currently has tinnitus in both ears, 
likely in-service noise exposure, and there is competent 
evidence indicating that there is probably a medical 
relationship between his in-service intense noise exposure 
and current disability.  In view of the foregoing, and 
affording the veteran the benefit of the doubt (see 38 C.F.R. 
§ 3.102), the criteria for service connection for tinnitus 
are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



